     Case 2:19-cv-02201-JAM-CKD Document 17 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROGELIO MAY RUIZ,                                  No. 2:19-cv-2201 JAM CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   D. LEON, et al.,
15                      Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has been granted leave to proceed with this action in forma pauperis

19   pursuant to 28 U.S.C. § 1915.

20           On January 22, 2021, plaintiff filed a request that the court appoint plaintiff a Spanish

21   interpreter. The expenditure of public funds on behalf of an indigent litigant is proper only when

22   authorized by Congress. Tedder v. Odel, 890 F.2d 210 (9th Cir. 1989). The in forma pauperis

23   statute does not authorize the expenditure of public funds for interpreters, see 28 U.S.C. § 1915,

24   and the court is not aware of any other authority that does.

25   /////

26   /////

27   /////

28   /////
                                                        1
     Case 2:19-cv-02201-JAM-CKD Document 17 Filed 02/09/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request that the court appoint

 2   him a Spanish interpreter (ECF No. 16) is denied.

 3   Dated: February 9, 2021
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     ruiz2201.31.c
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
